I concur with the majority opinion with the exception of the analysis of the first assignment of error. Because I agree with appellant's argument, I would sustain the first assignment of error and remand to the board for imposition of penalty consistent with the original vote taken.
In short, R.C. 4731.06 states that six members constitute a quorum. The language "by a vote of not fewer than six members," pursuant to R.C. 4731.22(B), guarantees not only that the board have a quorum but that, if there is an abstention, discipline cannot be decided by a vote taken by fewer than six members.
I would hold that R.C. 4731.06, requiring six members to constitute a quorum, is supplemented by R.C. 4731.22(B), and that its requirement of by "a vote of not fewer than six members" means merely that, in addition to having the quorum, six members must vote on the action. I believe that this is further illustrated by R.C. 4731.22(H), which requires "an affirmative vote of not fewer than six members," in some cases. The legislature could have said six affirmative votes in R.C.4731.22(B) if that is what it meant.
I would sustain the first assignment of error.